Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim 24 claimed a computer-program product on medium. It can be interpreted as a carrier wave signal. It fails to fall within a statutory category of invention. It is not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a means for”, “a data-processing module”, “an analyzing module” and “a decision-making module” in claims 15 – 22 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder means and “module” coupled with functional language “acquire”, “extract”, “train”, “use” and “communicate” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 – 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the Specification discloses the invention is implemented by computer ([0145]). The examiner interpreted above means and modules as part of computer hardware.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 15, 23 and 24, 
claim 1 (similar as to claims 15, 23 and 24) further recites the limitation "extracting at least one set of input data from said volume of data, , these input data corresponding to the values of the observed parameter, for a pixel of given coordinates in various acquisitions, to which values at least one conversion function has been applied" (emphasis added).  
1) There is insufficient antecedent basis for the limitation (“said volume of data”) in the claim. 
2) It is unclear which term for “to which” is referring to. Whether is it referring to “acquisitions”, “pixel”, “the values” or “input data”?
3) It is unclear whether values are applied to conversion function, or conversion function is applied to values, and how values can apply to conversion function?

Regarding claim 7, 
Claim 7 recites: “wherein the input data are transmitted to the neural network in the form of images representing curves corresponding to the values of the input dataset as a function of the acquisition" (emphasis added).  
1) There is insufficient antecedent basis for the limitation (“the values”) in the claim. It is unclear whether it refers to “at least one volume of values” or “to which values” in claim 1.
2) There is insufficient antecedent basis for the limitation (“the acquisition”) in the claim. It is unclear whether it refers to “a plurality of acquisitions” in generating step or “various acquisitions” in extracting step in claim 1.
3) The phrase “the values of the input dataset as a function of the acquisition” is hard to understand. Whether is it means that the values of the input dataset are parameters for function of the acquisition?

Regarding to the rest of claims, the rest of claims are dependents for claims 1 and 15, respectively, thus, they are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13, 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib et al. (WIPO Patent Application Publication WO 98/43042, IDS), hereinafter referred as Cabib, in view of Venkataramani et al. (US Patent Application Publication 2017/0270659), hereinafter referred as Venkataramani.


Regarding claim 15, Cabib discloses a device for characterizing a sample, in particular by infrared thermography or spectral imaging (Fig. 1), comprising: 
a means for acquiring a set of spectral images of the sample to be characterized (page 31, lines 35 – 36), in particular a thermal camera (Fig. 1), 
a data-processing module (Fig. 1, #16) able to: 
generate at least one volume of values of an observed parameter from said spectral images, for a plurality of coordinates of the pixels of the images and a plurality of acquisitions (page 32, line 34 – page 33, line 32), 
extract at least one input dataset from said volume of data, these input data corresponding to the values of the observed parameter, for a pixel of given coordinates in various acquisitions, to which values at least one conversion function has been applied (page 33, lines 34 – 35, extract each of pixels for classification according to the pixel's spectra; page 26 - 27, a pixel of given coordinates (x, y) in various acquisitions spectra λ; also averaging, spectral normalization (as conversion function)), and 
an analyzing module, comprising at least one neural network, able at least to train said at least one neural network using the input data in order to extract therefrom at least one feature of the sample to be characterized (page 44, lines 11 – 30, train for pixel classification), and to use said feature extracted by the neural network to perform a classification of the input data into a plurality of classes, each class being representative of a feature of the sample to be characterized (page 36, lines 14 – 18, pixels classified to a classification group … are presented as an abundance histogram; serves for the classification of the examined cell into the cell class).
However, Cabib fails to explicitly disclose the device wherein the camera is a thermal camera.
However, in a similar field of endeavor Venkataramani discloses a system for contour-based determination of malignant tissue in a thermal image (abstract). In addition, Venkataramani discloses the system that the camera is a thermal camera (Fig. 1, [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and using a thermal camera. The motivation for doing this is that a special spectrum of image can be focused so that the application of Cabib can be extended.

Regarding claims 1 and 24, they are corresponding to claim 15, thus, they are rejected for the reasons set forth above in the rejection of claim 15.

Regarding claim 8 (depends on claim 1), Cabib discloses the method wherein said at least one conversion function applied to the values of the observed parameter is a centering, normalizing and/or smoothing function (page 27, averaging, spectral normalization (as conversion function)).

Regarding claim 9 (depends on claim 1), Cabib discloses the method wherein said at least one conversion function applied to the values of the observed parameter is the identity function (page 23 – 24, section “Point operations” transformation (as conversion function) is the identity function).

Regarding claim 13 (depends on claim 1), Venkataramani discloses the method wherein the spectral images used are thermal images acquired by infrared thermography, the observed parameter being the temperature of the sample (Fig. 1, [0017]).

Claims 2, 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Venkataramani, and in further view of Jia et al. (“Caffe: Convolutional Architecture for Fast Feature Embedding”, IDS), hereinafter referred as Jia.

Regarding claim 16 (depends on claim 15), Cabib fails to explicitly disclose the device wherein said at least one neural network was trained beforehand on images other than spectral images, in particular images of animals, objects, plants, or people.
However, in a similar field of endeavor Jia discloses a method for fast feature embedding using neural network (abstract). In addition, Jia discloses the method wherein the neural network was trained beforehand on images other than spectral images (section 2, “pre-trained reference models; section 3.4 Training A Network), in particular images of animals, objects, plants, or people (Fig. 2, cat image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and said at least one neural network was trained beforehand on images other than spectral images, in particular images of animals, objects, plants, or people. The motivation for doing this is that the quality of trained network can be improved so that the application of Cabib can be extended.

Regarding claim 18 (depends on claim 15), Cabib fails to explicitly disclose the device the neural network comprising one or more convolutional layers and/or one or more fully connected layers.
However, in a similar field of endeavor Jia discloses a method for fast feature embedding using neural network (abstract). In addition, Jia discloses the method wherein the neural network comprising one or more convolutional layers (Fig. 1, section 3.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and the neural network comprising one or more convolutional layers and/or one or more fully connected layers. The motivation for doing this is that the neural network could be more powerful so that the application of Cabib can be extended.

Regarding claims 2 and 4, they are corresponding to claims 16 and 18, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 16 and 18.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Venkataramani, and in further view of Gulati et al. (“A comparison of synthetic and observed spectra for G-K dwarfs using artificial neural networks”, IDS), hereinafter referred as Gulati.

Regarding claim 17 (depends on claim 15), Cabib fails to explicitly disclose the device wherein said at least one neural network was trained beforehand on virtual images, in particular virtual spectral images.
However, in a similar field of endeavor Gulati discloses a method for comparison of synthetic and observed spectra for G-K dwarfs using artificial neural networks (abstract). In addition, Gulati discloses the method wherein the neural network was trained beforehand on virtual images, in particular virtual spectral images (page 935, section 3.1 – 3.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and neural network was trained beforehand on virtual images, in particular virtual spectral images. The motivation for doing this is that the quality of trained network can be improved so that the application of Cabib can be extended.

Regarding claim 3, it is corresponding to claim 17, thus, it is rejected for the reasons set forth above in the rejection of claim 17.

Claims 5, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Venkataramani, and in further view of Chen et al. (“Deep Feature Extraction and Classification of Hyperspectral Images Based on Convolutional Neural Networks”, IDS), hereinafter referred as Chen.

Regarding claim 19 (depends on claim 15), Cabib fails to explicitly disclose the device comprising a classifier independent of the neural network for carrying out the classification.
However, in a similar field of endeavor Chen discloses a method for deep feature extraction and classification of hyperspectral images based on convolutional neural networks (abstract). In addition, Chen discloses the method comprising a classifier independent of the neural network for carrying out the classification (page 4, col. 1, lines 2 – 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and comprising a classifier independent of the neural network for carrying out the classification. The motivation for doing this is that the classification can be more flexible with respect to the neural network so that the application of Cabib can be extended.

Regarding claim 5, it is corresponding to claim 19, thus, it is rejected for the reasons set forth above in the rejection of claim 19.

Regarding claim 6 (depends on claim 5), Chen discloses the method wherein the classifier is a support vector machine (page 4, col. 1, lines 2 – 5).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Venkataramani, and in further view of Hu et al. (“Deep Convolutional Neural Networks for Hyperspectral Image Classification”, IDS), hereinafter referred as Hu.

Regarding claim 7 (depends on claim 1), Cabib fails to explicitly disclose the method wherein the input data are transmitted to the neural network in the form of images representing curves corresponding to the values of the input dataset as a function of the acquisition.
However, in a similar field of endeavor Hu discloses a method for deep convolutional neural networks for hyperspectral image classification (abstract). In addition, Hu discloses the method wherein the input data are transmitted to the neural network in the form of images representing curves corresponding to the values of the input dataset as a function of the acquisition (page 3, col. 2 – page 4, col. 1; Fig. 3, input n1 x 1, each pixel value of the input dataset is a parameter for acquisition 2D image (as a function)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and the input data are transmitted to the neural network in the form of images representing curves corresponding to the values of the input dataset as a function of the acquisition. The motivation for doing this is that the image data can be easily trained and recognized so that the application of Cabib can be extended.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Venkataramani, and in further view of Totsu et al. (US Patent Application Publication 2017/0148164), hereinafter referred as Totsu.

Regarding claim 10 (depends on claim 1), Cabib fails to explicitly disclose the method wherein a function for computing the first derivative is applied to the values of the observed parameter in order to obtain the input data.
However, in a similar field of endeavor Totsu discloses a method for image processing (abstract). In addition, Totsu discloses the method comprising a function for computing the first derivative is applied to the values of the observed parameter in order to obtain an image data for further analysis ([0008, 0012, 0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and comprising a function for computing the first derivative is applied to the values of the observed parameter in order to obtain an image data for further analysis. The motivation for doing this is that the image data can be analyzed in different aspect so that the application of Cabib can be extended.

Regarding claim 11 (depends on claim 1), Cabib fails to explicitly disclose the method wherein a function for computing the second derivative is applied to the values of the observed parameter in order to obtain the input data.
However, in a similar field of endeavor Totsu discloses a method for image processing (abstract). In addition, Totsu discloses the method comprising a function for computing the second derivative is applied to the values of the observed parameter in order to obtain an image data for further analysis ([0008, 0012, 0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and comprising a function for computing the second derivative is applied to the values of the observed parameter in order to obtain an image data for further analysis. The motivation for doing this is that the image data can be analyzed in different aspect so that the application of Cabib can be extended.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Venkataramani, and in further view of Ehlers et al. (US Patent Application Publication 2017/0156582), hereinafter referred as Ehlers.

Regarding claim 12 (depends on claim 1), Cabib fails to explicitly disclose the method wherein said at least one feature extracted from the input data is the thickness or the thickness range of the sample or certain portions of the sample, a quantity representative of a property of the sample, in particular a thickness of a coat of paint, a thickness of an intermediate layer, the level of moisture stress of a plant, the variation in pigmentation of plants.
However, in a similar field of endeavor Ehlers discloses an image processing system (abstract). In addition, Ehlers discloses the system wherein feature extracted from the input data is the thickness or the thickness range of the sample or certain portions of the sample, a quantity representative of a property of the sample, in particular a thickness of an intermediate layer ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib, and at least one feature extracted from the input data is the thickness or the thickness range of the sample or certain portions of the sample, a quantity representative of a property of the sample, in particular a thickness of a coat of paint, a thickness of an intermediate layer, the level of moisture stress of a plant, the variation in pigmentation of plants. The motivation for doing this is that a particular feature can be extracted for analysis so that the application of Cabib can be extended.

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Venkataramani, and in further view of Thompson et al. (US Patent 9,519,844), hereinafter referred as Thompson.

Regarding claim 14 (depends on claim 13), Cabib in view of Venkataramani fails to explicitly disclose the method wherein the surface of the sample to be characterized is thermally excited prior to the acquisition of the thermal images.
However, in a similar field of endeavor Thompson discloses a system for thermal detection (abstract). In addition, Thompson discloses the system wherein the surface of the sample to be characterized is thermally excited prior to the acquisition of the thermal images (Fig. 1, col. 2, lines 58 – 67; col. 7, lines 18 - 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib in view of Venkataramani, and the surface of the sample to be characterized is thermally excited prior to the acquisition of the thermal images. The motivation for doing this is that the area can be clearly detected so that the application of Cabib can be extended.

Regarding claim 20 (depends on claim 15), Cabib in view of Venkataramani fails to explicitly disclose the device comprising a means for thermally exciting the sample to be characterized, in particular an illuminating areal exciting means, preferably a pulsed illuminating areal exciting means such as a flash-lamp.
However, in a similar field of endeavor Thompson discloses a system for thermal detection (abstract). In addition, Thompson discloses the system comprising a means for thermally exciting the sample to be characterized, in particular an illuminating areal exciting means, preferably a pulsed illuminating areal exciting means such as a flash-lamp (Fig. 1, col. 2, lines 58 – 67; col. 7, lines 18 - 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib in view of Venkataramani, and comprising a means for thermally exciting the sample to be characterized, in particular an illuminating areal exciting means, preferably a pulsed illuminating areal exciting means such as a flash-lamp. The motivation for doing this is that the area can be clearly detected so that the application of Cabib can be extended.

Claims 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib in view of Venkataramani, and in further view of Tanner et al. (US Patent Application Publication 2018/0168141), hereinafter referred as Tanner.

Regarding claim 21 (depends on claim 15), Cabib in view of Venkataramani fails to explicitly disclose the device furthermore comprising a decision-making module that communicates with the analyzing module and an acting means able to act on the sample, said decision-making module being able to automatically control said acting means with feedback depending on the classification results obtained from said analyzing module and to trigger an action suitable for the sample.
However, in a similar field of endeavor Tanner discloses a system for image processing (abstract). In addition, Tanner discloses the system comprising a decision-making module that communicates with the analyzing module and an acting means able to act on the sample, said decision-making module being able to automatically control said acting means with feedback depending on the classification results obtained from said analyzing module and to trigger an action suitable for the sample ([0046 - 0049], identify the specie of the vegetable organism on the surface and map their position in the field, permitting an accurate treatment of the vegetable organism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib in view of Venkataramani, and comprising a decision-making module that communicates with the analyzing module and an acting means able to act on the sample, said decision-making module being able to automatically control said acting means with feedback depending on the classification results obtained from said analyzing module and to trigger an action suitable for the sample. The motivation for doing this is that a real acting can be performed on the image identified so that the application of Cabib can be extended.

Regarding claim 22 (depends on claim 21), Tanner discloses the device wherein the acting means is a nozzle for spraying a phytosanitary product on crops, which is able to spray an amount of product tailored to the classification results ([0049, 0052]).

Regarding claim 23, Cabib in view of Venkataramani discloses a method for testing a sample, comprising the step consisting in generating, with the device for characterizing a sample as claimed in claim 15 (see claim 15 for details).
However, Cabib in view of Venkataramani fails to explicitly disclose the method depending on the classification results, information on the sample with a view to making a decision consisting in deciding an action to be carried out on the sample to be characterized, and in particular in transmitting an action setpoint to an acting means able to implement it.
However, in a similar field of endeavor Tanner discloses a system for image processing (abstract). In addition, Tanner discloses the system wherein, depending on the classification results, information on the sample with a view to making a decision consisting in deciding an action to be carried out on the sample to be characterized, and in particular in transmitting an action setpoint to an acting means able to implement it ([0046 - 0049], identify the specie of the vegetable organism on the surface and map their position in the field, permitting an accurate treatment of the vegetable organism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabib in view of Venkataramani, and depending on the classification results, information on the sample with a view to making a decision consisting in deciding an action to be carried out on the sample to be characterized, and in particular in transmitting an action setpoint to an acting means able to implement it. The motivation for doing this is that a real acting can be performed on the image identified so that the application of Cabib can be extended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668